Unsuccessful suit by appellant against appellee on a promissory note, with waiver of exemptions as to personal property.
A mere restatement of the assignment of error relied upon is not such an argument and insistence upon same as will cause this court to give it consideration. An appellant cannot expect his assignments of error to be considered, except in so far as he at least undertakes to point out the grounds upon which he claims that there was error in the rulings of which he complains. Gen. Accident, Fire  Life Ins. Co. v. Shields,9 Ala. App. 214, 62 So. 400.
Applying the above rule, there is not much to be said in this opinion.
We find nothing improper in the remarks of the court to the counsel for plaintiff, while said counsel was making his opening statement to the jury.
Appellant's contention for error on this appeal in the rulings on evidence and charges by the court, to the effect that the note sued *Page 39 
upon was void, if infected with usury of a certain kind or extent, is answered adversely to him by the provisions of the Local Law approved March 9, 1901, found in Terry's Local Laws of Jefferson County (1917) at page 593.
What we have said above, it seems to us, is really more than the argument set forth by appellant calls for. However, we may say that we have examined all the assignments argued even cursorily, and in none of the rulings underlying same do we find prejudicial error. There being no error in the record proper, the judgment is affirmed.
Affirmed.